Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/744,907LOW PROFILE REMOTE AND WALL PLATE APPARATUS filed on 1/16/2020.  Claims 1-47 are pending.  

Election/Restrictions
Applicant’s election without traverse of the election of species in the reply filed on 3/25/2021 is acknowledged.
Claim 9 is withdrawn as being drawn to a species not disclosed in figures 1-18. The magnetic member (16) is not shown as wherein the magnetic member is planar in shape and has an exterior peripheral edge that is flush with the exterior peripheral edge of the remote control.



Information Disclosure Statement
The information disclosure statement submitted on 8/14/09 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8 and 10-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Publication No. 2012/0104197 to Jensen.
	With regards to claim 1, the publication to Jensen discloses a remote control system, having a remote control (1), the remote control having a main body; 
the main body of the remote control having a front side and a back side; the main body of the remote control having an exterior peripheral edge; a magnetic member (13) operatively connected to the remote control; an adhering plate (2, 16, 18), the adhering plate having a generally flat front side; the adhering plate having a generally flat back side opposite the front side; the adhering plate having an exterior peripheral edge; wherein the adhering plate is configured to be attached to a wall; wherein the remote control is configured to be magnetically attached to and removed from the adhering plate after the adhering plate is adhered to the wall; wherein when the remote control is magnetically attached to the adhering plate the adhering plate is concealed behind the remote control.
	With regards to claims 2 and 42, Jensen teaches wherein when the remote control is magnetically attached to the adhering plate the adhering plate is concealed behind the remote control as the exterior peripheral edge of the remote control extends past the exterior peripheral edge of the adhering plate. (See figure 1). 
	With regards to claims 3, 24 and 43, Jensen teaches an adhesive; the adhesive operably attached to the back side of the adhering plate; wherein the adhering plate is configured to be adhesively attached to the wall using the adhesive. (See 0027, wherein plates 16 may be attached to the wall surface by adhesive).  
	With regards to claims 4 and 25, Jensen teaches wherein the adhering plate is configured to be attached to the wall using at least one fastener (17).
	With regards to claims 5 and 27, Jensen teaches wherein the main body of the remote control has a hollow interior wherein the magnetic member is positioned within the hollow interior of the main body. (See Figure 4).
	With regards to claims 6 and 28, Jensen teaches wherein the magnetic member is connected to the back side of the remote control.
	With regards to claims 8 and 29, Jensen teaches wherein the magnetic member is planar in shape and has an exterior peripheral edge that is aligned with the exterior peripheral edge of the remote control.
	With regards to claims 10 and 30, Jensen teaches wherein the magnetic member is planar in shape and has an exterior peripheral edge that is slightly smaller than the exterior peripheral edge of the remote control and the exterior peripheral edge of the magnetic member is aligned within the exterior peripheral edge of the remote control.
	With regards to claims 11 and 31, Jensen teaches wherein the surface area of the front side of the adhering plate is less than the surface area of the front side of the remote control.
	With regards to claims 12-14 and 32-34, Jensen teaches wherein the adhering plate (16) is formed of a magnetic ferrous material. (See 0026).
	With regards to claims 15-22, 35-41 and 44-47, Jensen teaches wherein when the remote control magnetically attaches to the adhering plate the remote control automatically self-centers or orientates upon the adhering plate. (See figure 2)
	With regards to claim 23, Jensen teaches wherein when the remote control is magnetically attached to the adhering plate the adhering plate is concealed behind the remote control as the exterior peripheral edge of the remote control extends past the exterior peripheral edge of the adhering plate.
	With regards to claim 26, Jensen teaches wherein when the remote control is magnetically attached to the adhering plate the adhering plate is completely concealed behind the remote control.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2012/0104197 to Jensen.
	With regards to claim 7, Jensen teaches the use of adhesive to attach magnetic elements (16) to a surface and it would be obvious to one of ordinary skill in the art to have that the magnetic member is adhesively connected to the back side of the remote control, because the adhesive performs the same function of attaching.  


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        5/12/21